t ep pati tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct uniform issue list legend company a company b plan c firm d dear this is in response to a letter dated date in which you request through your authorized representatives an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the p a regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev_proc to be treated as operating qualified_separate_lines_of_business qslobs’ under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling_request company a is the parent company in a controlled_group_of_corporations that includes company b company a and company b are separate corporate entities that maintain separate lines of business_company b established plan c a defined benefit pension_plan in when it acquired the assets of company b’s predecessor_plan c covers only company b’s non-union employees company b maintains a separate retirement_plan for its union employees in addition another controlled_group member maintains a qualified 401_k_plan in which certain company b employees may participate effective date company b closed the entry of new participants in plan c and froze both the accrued_benefits of participants with less than five years_of_service and the accrued_benefits of participants with five or more years_of_service who elected to cease to accrue future_benefits under plan c those participants whose accrued_benefits under plan c were frozen as of date became eligible to participate in the 401_k_plan maintained by another controlled_group member also in plan c’s assets were invested in annuity_contracts issued by firm d firm d also became plan c’s actuary contract administrator and investment_advisor firm d was responsible for performing coverage and nondiscrimination testing for plan c firm d provided company b with a questionnaire to collect information about plan c company b’s accounting manager completed the questionnaire and provided answers specific to company b and plan c the questionnaire reported that company b was a member of a controlled_group_of_corporations but it provided information specific only to company b because information on the other members of the controlled_group was not available to the accounting manager firm d’s questionnaire also included a census form on which firm d indicated that benefits under plan c were frozen that no future accrual would occur that plan c satisfied the minimum_coverage_rules and it did not need to be tested this statement on the questionnaire was not entirely accurate because the accrued_benefits of all participants were not frozen as of date due to the continued participation of those participants who had five or more years_of_service and who had elected to continue to accrue future_benefits under plan c nonetheless company b’s accounting manager completed the census portion of the questionnaire by answering on behalf of company b with information available to him as such he indicated that company b itself did not have separate lines of business and that company b itself had not filed form 5310-a notice of qualified_separate_lines_of_business company b represents that firm d did not follow up regarding company b’s statement that company b was part of a controlled_group firm d also did not explain the consequences of a qualified separate_line_of_business qslob election for its part company b acknowledges that it did not question firm d's statement regarding non- discrimination testing and the effect of plan c’s status as a frozen_plan thereafter company b submitted demographic information to firm d based solely on the employees of company b and not on any other employees in the controlled_group company b asserts that when active_participation under the plan fell below employees in firm d indicated that plan c satisfied coverage rules because at least of the employees of the employer were covered company b did not learn of the error until date in the course of the due diligence process for company a’s acquisition by another entity until the end of company b was not aware that the way it was reporting demographic census data was insufficient to permit proper coverage testing unless a qslob election was in effect company b provided an affidavit signed by its chief financial officer he describes the events that led to the failure to make the qslob election and how company b reasonably relied on firm d to advise it on matters such as the adequacy of its reporting demographic information and the need for a qslob election company a and company b request a ruling that the service grant an extension of time pursuant to sec_301_9100-1 of the p a regulations to file the notice of an election described in sec_3 of revproc_93_40 to be treated as a qslob under sec_414 of the code for the testing year and each subsequent year thereafter in general sec_414 of the code provides that for purposes of sec_129 and sec_410 an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qslobs for the year the employer may apply the minimum coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 and the minimum participation requirements of sec_401 separately with respect to the employees in each qualified separate business line sec_414 of the code requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 of the p a regulations states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner of internal revenue commissioner will use to determine whether to grant an extension of time to make a regulatory election it further provides that the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 of the p a regulations defines a regulatory election to mean an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 constitutes a regulatory election sec_301_9100-1 of the p a regulations provides that the commissioner in the commissioner's discretion may grant a reasonable extension of time under the rules of sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if i the taxpayer's request for relief under this section is filed before the failure to make a timely election is discovered by the service ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section according to the facts representations and affidavits submitted until date company b was unaware of the need for a qslob election company b engaged firm d in to perform services for plan c including coverage and non-discrimination testing and company b responded to firm d’s intake questionnaire based on information available to company b firm d did not follow up on responses to the questionnaire that would reasonably have led to a determination that a qslob election was necessary with respect to company b to remain in compliance with the requirements of sec_401 of the code company b reasonably relied on firm d as its third party service provider to advise company b of the need to file form 5310-a in addition company a and company b requested relief under sec_301_9100-1 of the p a regulations prior to the service discovering the failure_to_file the election thus company a satisfies clauses i iii and v of sec_301 b in addition the interests of the government will not be prejudiced by granting the relief requested because granting relief will not result in the taxpayer having a lower tax_liability in the aggregate for the taxable years affected including those years closed by the statute_of_limitations accordingly because the taxpayer has acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government company a is granted an extension of days from the date of the issuance of this ruling letter to file notification of the qslob election on form 5310-a with the appropriate office of the service for the testing year and each subsequent year thereafter no opinion is expressed as to whether company b otherwise satisfies the requirements under sec_414 of the code to be treated as a qslob for the testing year and subsequent years this ruling does not constitute a determination that a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the federal_income_tax regulations no opinion is expressed as to the tax treatment of the transaction described herein under any other provisions of the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact i d by phone at or fax at se t ep ra t1 please address all correspondence to sincerely yours corker wa eins carlton a watkins manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
